Citation Nr: 1224739	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a compensable rating for the Veteran's service-connected hypertension.

4.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right lower extremity peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in May 2009, at which time the Board denied entitlement to service connection for right and left knee disorder, denied entitlement to a compensable rating for hypertension and granted entitlement to 20 percent rating for the Veteran's right lower extremity peripheral neuropathy with an effective date of June 8, 2006.  

In August 2009 the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memoradum decision the Court vacated the Board's May 2009 decision and remanded the case for readjudication.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Board was notified by the Social Security Administration that the Veteran died in March 2012.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

ORDER

The appeal is dismissed. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


